Citation Nr: 0512055	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  98-13 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1151.

3.  Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to June 
1943.  He died in August 1996.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.  

The appellant presented oral testimony at a personal hearing 
in October 1998 before a Decision Review Officer.  A copy of 
the hearing transcript is attached to the claims file.

The Board denied all of the matters on appeal in a decision 
dated in March 2000 and the appellant appealed the decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  Pursuant to the appellant's appeal of that 
decision, the Secretary of VA and the appellant, through 
counsel, filed a joint motion for remand, which was granted 
by the Court.  In December 2000, the Court vacated the 
decision and remanded the case to the Board for compliance 
with the joint motion.  Essentially, the parties agreed that 
a remand was required due to the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).

The Board issued a decision in June 2002 on the issues of 
entitlement to service connection for the cause of the 
veteran's death and entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1151.  The Board noted that the 
appellant had also made a claim for benefits under 38 
U.S.C.A. § 1318, although the veteran was not rated totally 
disabled for the statutory period.  However, at the time of 
the June 2002 Board decision, the Board had imposed a 
temporary stay on the adjudication of these claims in 
accordance with the directions of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in its 
decision in National Organization of Veteran'' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001).  

The appellant appealed the June 2002 Board decision to the 
Court.  The Secretary of VA and the appellant, through 
counsel, filed a joint motion for remand because the Board 
decision did not present sufficient reasons or bases to 
support its conclusion that VA provided adequate notice of 
the information and evidence necessary to substantiate the 
appellant's claims pursuant to 38 U.S.C.A. § 5103(a) as 
amended by the VCAA.  Although the joint motion for remand 
states that the June 2002 decision denied entitlement to 
service connection for DIC benefits under 38 U.S.C.A. § 1318, 
as discussed above, a decision was not made on this issue as 
it was under a temporary stay at the time of the Board's 
decision.  In September 2003, the Court granted the motion 
and vacated the Board's June 2002 decision.  The case was 
remanded to the Board for compliance with the joint motion.  

In accordance with the joint motion, the Board remanded the 
case in March 2004 to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) in 
Washington, D.C. for issuance of a development letter 
consistent with the notice requirements of the VCAA.  

In National Organization Of Veterans' Advocates, Inc. v. 
Secretary Of Veterans Affairs, 314 F. 3d 1373, 1379 (Fed. 
Cir. 2003), the Federal Circuit revised the stay order, 
directing VA to process all DIC claims except for claims 
under section 1311(a)(2) and 1318 where a survivor seeks 
reopening a claim on the grounds of new and material 
evidence, pending further rulemaking proceedings.  
Accordingly, as the stay has been lifted and this case does 
not fall within the exception, the issue of entitlement to 
DIC benefits under the provisions of 38 U.S.C.A. § 1318 is 
before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran died in August 1996, of metastatic 
adenocarcinoma of unknown primary origin site.

2.  At the time of the veteran's death, more than 50 years 
after service, he was service-connected for varicose veins, 
evaluated as 30 percent disabling.  He had no other 
adjudicated service-connected disabilities.

3.  The veteran's terminal illness first became symptomatic 
and was manifested decades after service and it is not shown 
to have been related to service or to the service-connected 
varicose veins.

4.  There is no competent evidence that varicose veins or any 
treatment therefore caused or contributed to the veteran's 
death from adenocarcinoma.

5.  During the veteran's final hospitalization in August 
1996, he had two pulmonary emboli and was treated with 
heparin that, according to the medical records, was 
prescribed because he mostly likely had a hypercoagulable 
state secondary to his cancer.

6.  The heparin and antibiotic were discontinued with the 
consent of the family.

7.  There is no medical evidence that VA treatment the 
veteran received in August 1996 caused additional disability, 
caused the veteran's death, or contributed materially to 
cause his death.

8.  The veteran did not have a service-connected disability 
rated at 100 percent for ten years prior to his death, and he 
was not continuously rated as totally disabled for the 5-year 
period after his discharge from service.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103A (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004).

2.  The criteria for an award of DIC benefits due to death 
resulting from VA medical treatment are not met.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2004).

3.  The criteria to establish entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22(a) 
(2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

As noted in the Introduction, the Court remanded this case on 
several occasions for compliance with the VCAA, and the Board 
remanded the case to the VBA AMC in March 2004 in accordance 
with the Court's remand of September 2003.  As requested by 
the Board, a VCAA letter was issued to the appellant in March 
2004.  The letter informed the appellant of the requirements 
to establish entitlement to all of the benefits sought, of 
the reasons for the denial of her claims, of her and VA's 
respective duties, and she was asked to provide information 
in her possession relevant to the claim.  Therefore, the duty 
to notify has been met.  

The Board notes that the regulation implementing the current 
version of 38 U.S.C.A. § 1151 is effective September 2, 2004.  
See 69 Fed. Reg. 46433-34 (Aug. 2, 2004) (to be codified at 
38 C.F.R. § 3.361).  While the RO has not given the veteran 
notice of this regulation, the Board finds its consideration 
of that regulation, in the first instance, does not prejudice 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  This regulation merely codified the criteria already 
present in the statute, 38 U.S.C.A. § 1151, and the veteran 
was provided with the provisions of 38 U.S.C.A. § 1151, the 
governing statute, in the SSOC.  The Board also points out 
that the new regulation also includes several provisions 
already contained in the former regulation codifying 38 
U.S.C.A. § 1151-38 C.F.R. § 3.358-of which the appellant was 
apprised.

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  As discussed, the initial RO decisions on appeal 
were issued prior to the enactment of the VCAA, and the 
appellant was not provided a VCAA notice until March 2004.  
However, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content complying in March 2004, her 
claim was readjudicated based upon all the evidence of record 
as demonstrated in the November 2004 supplemental statement 
of the case.  There is no indication that the disposition of 
her claim would not have been different had she received pre-
AOJ adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records, private treatment reports, and VA records, including 
the terminal hospital report.  There is no indication of any 
relevant records that the RO failed to obtain.  The 
appellant's various communications indicate that she has no 
additional evidence to submit, and that the veteran's VA 
records should contain all pertinent information.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The Board finds that a medical opinion is 
unnecessary in this case.  That the veteran is deceased, 
i.e., the current disability requirement has been met, see 
Carbino v. Gober, 10 Vet. App. 507, 509 (1997), does not by 
itself trigger the Secretary's obligation under § 5103A(d) of 
providing a medical examination or obtaining a medical 
opinion.  Compare Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), and Charles v. Principi, 16 Vet. App. 370 (2002).  
Therefore, the Board concludes that no further assistance to 
the veteran is required.

Entitlement to Service Connection for the Cause of the 
Veteran's Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2004).  

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2004).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c). 

During the veteran's lifetime, service connection was in 
effect for bilateral varicose veins, evaluated as 30 percent 
disabling from July 13, 1943.  The veteran died on August [redacted], 
1996.  The immediate cause of death listed on the death 
certificate is metastatic adenocarcinoma of unknown primary 
site, and the interval between the onset and death was one 
month.  It was not known if tobacco use contributed to the 
cause of death.  An autopsy was not performed.  The manner of 
death was natural.  The veteran's service-connected varicose 
veins were not listed as the cause of his death.  

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2004).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  Further, certain chronic diseases, including 
malignant tumors, will be presumed to have been incurred 
during service, if manifested to a compensable degree within 
the year after service.  38 C.F.R. §§ 3.307, 3.309 (2004).

The service medical records are entirely negative for any 
findings or diagnoses of cancer.  Post-service records dated 
in the 1940s are also negative for any findings of cancer.  
VA records show that the veteran underwent surgery and 
radiation for a right face melanoma in 1992, and removal of 
skin lesions from the back and neck in 1993.  Periodic 
follow-up of his melanoma revealed no evidence of disease.  

In August 1996, the veteran was admitted with complaints of 
back pain for three months, as well as coughing spells with 
the loss of his voice.  On August 5, 1996, the veteran 
underwent a deep cervical scalene biopsy that revealed 
metastatic carcinoma with glandular and squamous 
differentiation involving multiple lymph nodes.  
Extracapsular extension was present and the tumor involved 
small veins.  The pathologist noted the following:

Mixed glandular and squamous 
differentiation, while a less common 
variant, is nonetheless compatible with 
an esophageal origin.  Other possible 
primary sites which may exhibit this 
pattern include stomach and lung.

The radiation oncology consultation report of August 9, 1996 
revealed metastatic adenocarcinoma of the thoracic spine from 
unknown primary.  The examiner noted the past medical history 
of varicose vein stripping and ligation, right parotid 
carcinoma status post resection and radiotherapy in 1965, 
melanoma in the right temporal area status post resection in 
1993, and coronary artery disease.  At that time, irradiation 
to the thoracic spine for back pain was recommended.  It was 
explained to the veteran and his family, including the 
appellant, that the metastatic of the thoracic spine needed 
to be treated even though the site of the primary could not 
be found.  The benefits and risks were discussed, and the 
veteran agreed to treatment.  

Records of the terminal hospitalization reflect that the 
veteran went through a rapid decline in his physical and 
mental state.  He developed an infection and had a positive 
VQ scan for pulmonary emboli times two.  He was placed on 
continuous heparin because it was concluded that he most 
likely had a hypercoagulable state secondary to the 
adenocarcinoma.  In light of the veteran's mental status 
decline, his family, including the appellant, took part in 
several discussions.  The family determined that treatment 
with heparin and antibiotics should be discontinued due to 
the veteran's significant and rapid decline.  The continuous 
use of heparin was discontinued on August 23, 1996 and the 
family decided to decrease antibiotic treatment on August 24, 
1996.  It was noted that the family understood that 
discontinuing heparin and antibiotics would place the veteran 
at an increased risk for pulmonary embolism and further 
infection.  The veteran's decline continued and home 
placement was being sought.  However, he died on August [redacted], 
1996.  

A radiation oncology summary was completed on August 28, 
1996.  It was noted that the veteran was diagnosed with 
adenocarcinoma of the mediastinum and cervical nodes from 
unknown primary.  He had metastatic disease in the thoracic 
and cervical spine.  During the treatment, the veteran 
suffered a pulmonary embolism and sepsis.  The family wished 
to discontinue all therapeutic modalities.  It was also noted 
that from  August 12, 1996 to August 21, 1996, the veteran 
received 2400 cGy to the thoracic and cervical spine.  

The evidence does show that the veteran underwent removal of 
a malignant skin cancer in 1992 by VA, and the subsequent 
removal of some keratoses.  However, it was not until 1996 
that he was noted to have symptoms that led to his 
hospitalization for adenocarcinoma.  There is no medical 
evidence whatsoever, including the terminal medical records 
and the death certificate, suggesting that the veteran's 
adenocarcinoma was in any way related to service, or became 
manifest within the year after the veteran's separation from 
service.  Therefore, service connection for adenocarcinoma 
has not been shown.

Here, the appellant argues that the veteran was given a blood 
thinner to treat his varicose veins and that such treatment 
contributed to his death.  Specifically, the use of the blood 
thinner led to massive blood outletting and deterioration of 
his physical condition.  She further argues that the 
discontinuance of that medication may have resulted in the 
development of blood clots, and that such clots may have been 
a factor in the veteran's death.  

The medical evidence shows that in 1986 the veteran underwent 
left leg varicose vein surgery.  After that, he was to wear 
support hose.  The subsequent medical records show that the 
varicose veins were controlled by the stockings, and there 
were no documented incidents of venous thrombosis or other 
possible complications of the venous disorder.  The medical 
records do not show that he was treated with anticoagulants 
until he entered the hospital in August 1996.  

There is no medical evidence whatsoever, including the 
terminal medical records and the death certificate, 
suggesting that the veteran's terminal cancer was in any way 
related to service or that the service-connected varicose 
veins were in any way related to the terminal cancer or 
otherwise caused or contributed to his death.  The appellant 
has herself acknowledged that no such opinion exists.  
Moreover, a review of the claims file indicates that the 
veteran's service-connected varicose veins were stable with 
the use of elastic stockings for many years and did not 
materially affect his overall health or bodily functions.  
See 38 C.F.R. § 3.312(c)(1), (2). 

As noted, the veteran was first treated with anticoagulants 
during his terminal hospitalization.  Also, the medical 
records show that the site of the veteran's fatal cancer was 
not established, and possible sites included the esophagus, 
pancreas, stomach or lung.  However, it was determined that 
the cancer was an adenocarcinoma, whereas the skin cancer 
removed in 1992 had been a melanoma.  In any event, although 
at times the veteran's medical history was noted to include 
prior varicose vein surgery, those notations appear to bear 
no significance in his terminal illness.  There is no 
indication in the medical evidence that any varicose veins 
were symptomatic or otherwise troublesome in the course of 
the brief final illness.

In short, there is no competent evidence or opinion in the 
file relating varicose veins to the veteran's death, or 
otherwise relating the cause of the veteran's death in any 
way to his period of service.  As a layperson, the appellant 
is not competent to provide the requisite nexus evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Although service connection for the cause of death could be 
predicated on a showing that treatment for a service 
connected disability was a causative factor in a veteran's 
death, that is not shown in this case.  Regarding the use of 
blood thinners, the medical records show that they were 
administered during the terminal hospitalization and the 
records specifically note that heparin was instituted because 
the veteran's cancer was considered to have resulted in a 
hypercoagulation state, not because of the veteran's varicose 
veins.  In fact, the records do not contain findings or other 
notations of any lower extremity pathology that required 
heparin nor do the records otherwise suggested that the 
pulmonary emboli noted were due to the varicose veins.  Since 
the medical evidence links the veteran's propensity toward 
hypercoagulation of his blood to his terminal cancer, rather 
than varicose veins, this matter is adequately addressed by 
the evidence already of record.

Additionally, the evidence does not show that heparin caused 
or contributed to the veteran's death from cancer.  The 
medical records do not note hemorrhaging or other 
complications from the use of heparin.  Further, although the 
terminal hospital records indicate that discontinuance of 
heparin presented an increased risk of pulmonary embolism, 
there is no evidence or opinion that an embolus developed and 
was a factor in the veteran's death.  Such was not listed on 
the death certificate or otherwise indicated in the medical 
evidence as the cause, either immediate or underlying, of the 
veteran's death.  The diagnoses reported on the terminal 
hospital report do not include varicose veins, blood clots, 
or any type of bleeding disorder.  Thus, the only link 
between the veteran's death and varicose veins or any 
purported treatment for varicose veins or cessation of such 
treatment is only speculation on the part of the appellant.  
Finally, it is noted that according to an August 1996 
pathology report, a biopsy of scalene fat pads and lymph 
nodes showed metastatic carcinoma, with involvement of small 
veins.  However, it is important to note that the service-
connected varicose veins were in the veteran's legs and the 
biopsy specimen was taken from the area of the cervical 
spine.  Thus, the preponderance of the competent and 
probative evidence is against the claim of service connection 
for the cause of the veteran's death.

Based on the above discussion, the Board finds that there is 
no competent evidence that demonstrates that the cause of the 
veteran's death is a service-connected disability.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Entitlement to DIC - 38 U.S.C.A. § 1151

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  The 
provisions of 38 C.F.R. § 3.358 are applied to cases filed 
prior to October 1, 1997.  Based on contentions presented in 
a substantive appeal filed in August 1998 and testimony 
presented in October 1998, the RO adjudicated the 38 U.S.C.A. 
§ 1151 claim in November 1998.  Therefore, the provisions of 
38 C.F.R. § 3.361 will be applied.

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.  

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  

To determine whether there was informed consent, VA will 
consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter. 

To establish that the provision of training and 
rehabilitation services or a CWT program proximately caused a 
veteran's additional disability or death, it must be shown 
that the veteran's participation in an essential activity or 
function of the training, services, or CWT program provided 
or authorized by VA proximately caused the disability or 
death.  The veteran must have been participating in such 
training, services, or CWT program provided or authorized by 
VA as part of an approved rehabilitation program under 38 
U.S.C. chapter 31 or as part of a CWT program under 38 
U.S.C.§ 1718.  It need not be shown that VA approved that 
specific activity or function, as long as the activity or 
function is generally accepted as being a necessary component 
of the training, services, or CWT program that VA provided or 
authorized.

The provisions of 38 U.S.C.A. § 1151 were amended, effective 
October 1, 1997, to include the requirement of fault, 
requiring that additional disability be the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or an event not reasonably foreseeable.  See 38 
U.S.C.A. § 1151 (West 2002).  Here, the appellant filed her 
claim after October 1997; therefore, the regulations 
effective on October 1, 1997 apply in this case.  Under the 
provisions of 38 U.S.C.A. § 1151 (West 2002), if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  

Earlier interpretations of the statute required evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an intervening, unforeseen 
event, to establish entitlement to section 1151 benefits.  
See 38 C.F.R. § 3.358(c)(3) (1994).

Those interpretations and the cited regulatory provision were 
invalidated by the Court in the case of Gardner v. Derwinski, 
1 Vet. App. 584 (1991), aff'd sub nom.  Gardner v. Brown, 5 
F.3d 1456 (Fed. Cir. 1993), aff'd, Brown v. Gardner, 513 U.S. 
115 (1994).

Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the aforementioned 
case law.  The amendment was made effective on November 25, 
1991, the date the initial Gardner decision was issued. 60 
Fed. Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996) 
(codified at 38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997. Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  See 63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  The Board 
notes that, more recently, new regulations pertaining to 
disabilities resulting from VA negligence, which implement 
the post-Gardner changes to 38 U.S.C.A. § 1151, have been 
issued, and went into effect on September 2, 2004.  See 69 
Fed. Reg. 46,426 (Aug. 3, 2004).  In this case, the 
appellant's claim for benefits under 38 U.S.C.A. § 1151 was 
filed after the effective date of the amendment thereto.  
Therefore, the 1997 statutory amendment and the implementing 
regulatory revisions, apply.

Thus, for purposes of this section, a claimed disability is a 
qualifying additional disability if the disability was not 
the result of the veteran's own willful misconduct and, the 
disability was caused by hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  

The appellant argues that VA treatment, specifically with 
blood thinners, caused and/or contributed to the veteran's 
death due to adenocarcinoma.  As shown by the medical 
evidence, during his terminal hospitalization the veteran was 
treated with heparin for a hyper-coagulation problem that 
treating doctors attributed to his adenocarcinoma and not to 
his service-connected varicose veins.

The record reflects that veteran's health, including his 
mental status, was rapidly failing during his terminal 
hospitalization.  The evidence also documents that based on 
his state of health, the veteran's family, including the 
appellant, made the informed decision to stop administration 
of heparin and antibiotics to the veteran.  VA records 
indicate that the appellant voiced understanding that the 
effect of stopping the heparin and antibiotic increased the 
risk for embolism and infection.  The appellant consented and 
such medications were stopped.  

The appellant's apparent belief that the veteran developed 
blood clots after heparin was discontinued is unsupported by 
the medical evidence which shows that he was placed on 
heparin after he developed pulmonary emboli during his 
hospitalization.  As noted, there is no competent medical 
evidence or opinion of record that he actually developed any 
emboli after heparin was discontinued or that an embolus 
caused or materially contributed to his death from 
adenocarcinoma.  In that regard, the terminal hospital report 
does not list blood clots as a diagnosis.  Rather, the 
medical evidence indicates that the veteran died from 
progressive adenocarcinoma that had already metastasized by 
the time he sought treatment and in no way indicates that any 
VA treatment provided in August 1996 cause or contributed to 
his death.  The appellant has neither submitted nor 
identified any medical evidence or opinion showing that the 
veteran's death resulted from treatment rendered by the VA 
rather than being the end result of his progressive cancer 
which had already metastasized when it was first noted.  The 
appellant's own opinion, as that of a layperson, is not 
competent evidence.

Because the probative evidence shows that VA treatment did 
not result in additional disability, the Board finds that the 
veteran did not suffer an injury as the result of VA medical 
or surgical treatment and that the preponderance of the 
evidence is against the claim of entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1151.

38 U.S.C.A. § 1318

The surviving spouse of a qualifying veteran is entitled to 
monetary benefits, known as dependency and indemnity 
benefits, if the veteran died of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002).  The surviving 
spouse of a deceased veteran is also eligible for DIC 
benefits as if the veteran's death were service connected, if 
the veteran was, at the time of death, "in receipt of or 
entitled to receive" compensation for a service-connected 
disability that was continuously rated totally disabling for 
a period of 10 or more years immediately preceding death.  38 
U.S.C.A. § 1318(b)(1); 38 C.F.R. § 3.22 (2004).  The 
appellant contends that the veteran's service-connected 
varicose veins caused or contributed substantially and 
materially to his death.  

As discussed, the veteran died in August 1996 and the death 
certificate lists the cause of death as metastatic 
adenocarcinoma.  At the time of his death, service connection 
was in effect for varicose veins, rated 30 percent disabling.  
The rating had been in effect from April 1, 1946.  

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.5(a) (2004).  Here, the Board denied the 
claim of service connection for the cause of the veteran's 
death in the above decision.  Therefore, service connection 
for the cause of the veteran's death has not been 
established.

If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disabilities rated totally 
disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The 
service-connected disabilities must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service.  Id.  The total rating may 
be schedular or based on unemployability.  38 C.F.R. § 3.22.

However, as was noted above, the surviving spouse of a 
deceased veteran is eligible for DIC benefits "as if" the 
veteran's death were service connected, if the veteran was, 
at the time of death, "in receipt of or entitled to 
receive" compensation for a service-connected disability 
that was continuously rated totally disabling for a period of 
10 or more years immediately preceding death.  38 U.S.C.A. § 
1318(b)(1); 38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the Court found that a surviving spouse can 
attempt to demonstrate that the veteran hypothetically would 
have been entitled to a different decision on a service- 
connected-related issue, based on evidence in the claims 
folder or in VA custody prior to the veteran's death and the 
law then applicable or subsequently made retroactively 
applicable.  Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  
In such cases, the claimant must set forth the alleged basis 
for the veteran's entitlement to a total disability rating 
for the 10 years immediately preceding his death.  Cole v. 
West, 13 Vet. App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  Upon 
consideration of 38 U.S.C.A. § 1318, the Federal Circuit 
found that the statutory language was ambiguous as to whether 
a "hypothetical" claim was allowed.  Id. at 1377.  It noted 
that 38 U.S.C.A. § 1311(a), which also has "entitled to 
receive" language, as interpreted in Hix, was virtually 
identical to 38 U.S.C.A. § 1318, but that VA interpreted them 
differently.  Id. at 1379.  Moreover, it found that the 
pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 
20.1106, were in conflict with respect to interpreting 38 
U.S.C.A. §§ 1311(a) and 1318.  Id.  The Federal Circuit 
remanded the case for VA to undertake expedited rulemaking to 
explain the rationale for interpreting the statutes 
differently or to resolve the conflict between 38 C.F.R. § 
3.22 and 38 C.F.R. § 20.1106.  Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language 38 U.S.C.A. § 1311(a) and 38 
U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  
Id. at 1379-80.

The Board fully acknowledges that there is no evidence that 
the veteran's death was the result of his own willful 
misconduct.  However, during his lifetime, including the time 
of his death, the veteran was only in receipt of a 30 percent 
rating for varicose veins.  He never received a total 
schedular rating.  Therefore, he had not been continuously 
rated totally disabling for a period of 10 or more years 
immediately preceding death, or had been so rated 
continuously for a period of not less than 5 years from the 
date of his discharge or other release from active duty.  38 
U.S.C.A. § 1318; 38 C.F.R. § 3.22.  The appeal is denied.

ORDER

Entitlement to service connection for the cause of the 
veteran's death has not been established, and the appeal is 
denied.

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1151 has not been established, and the appeal is 
denied.

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 has not been established, and the appeal 
is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


